


AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated August __, 2014
(this "Amendment"), is by and among Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement defined below ("Agent") and as
sole Lender (as defined in the Credit Agreement) thereunder ("Lender"), MGP
Ingredients, Inc. ("Parent"), MGPI Processing, Inc. ("Processing"), MGPI
Pipeline, Inc. ("Pipeline") and MGPI of Indiana, LLC ("Indiana"; Processing,
Pipeline and Indiana are collectively referred to as "Borrowers").
W I T N E S S E T H:
WHEREAS, Agent, sole Lender, Borrowers and Parent have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in that certain Amended and Restated Credit Agreement
dated as of November 2, 2012 by and among Agent, sole Lender, Borrowers and
Parent (as amended, modified, supplemented, extended, renewed, restated or
replaced, the "Credit Agreement") and the other Loan Documents;
WHEREAS, Borrowers and Parent desire to amend the definition of the term "Fixed
Asset Sub-Line Amount" contained in the Credit Agreement in the manner set forth
herein, and sole Lender is willing to agree to such amendment on the terms and
subject to the conditions set forth herein;
WHEREAS, by this Amendment, Agent, sole Lender, Borrowers and Parent desire and
intend to evidence such amendment;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings provided to such terms in the Credit Agreement.
2.    Amendment. In reliance upon the representations and warranties of Parent
and Borrowers set forth in Section 3 below, and subject to the satisfaction of
the conditions to effectiveness set forth in Section 4 below, the definition of
the term "Fixed Asset Sub-Line Amount" contained in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:
"Fixed Asset Sub-Line Amount" means $7,400,000; provided that the Fixed Asset
Sub-Line Amount shall be permanently reduced (i) on the first day of each month,
commencing September 1, 2014, by an amount equal to $[88,095.24], (ii) on each
date that any mandatory reduction is required to be made pursuant to Section
2.3(f)(ii) in an amount equal to the amount of such required mandatory
reduction, (iii) the amount by which the portion of the Fixed Asset Sub-Line
Amount predicated on Eligible Equipment (after taking into account any
reductions under clauses (i) and (ii) above) at any time is in excess of the
appraised "net orderly liquidation value" of all Eligible Equipment (such
reduction to be on the date Agent receives such appraisal setting forth such
"net orderly liquidation value") and (iv) the amount by which the portion of the
Fixed Asset Sub-Line Amount predicated on Eligible Real Estate (after taking
into account any reductions under clauses (i) and (ii) above) at any time is in
excess of the appraised fair market value of all Eligible Real Estate (such
reduction to be on the date Agent receives such appraisal setting forth the fair
market value).

5602844v1 7/2/2014 1:48 PM    1989.330

--------------------------------------------------------------------------------



3.    Representations and Warranties. Parent and Borrowers jointly and severally
represent and warrant with and to Agent and sole Lender as follows, which
representation and warranties shall survive the execution and delivery hereof:
(a)    no Default or Event of Default exists or has occurred and is continuing
as of the date of this Amendment;
(b)    this Amendment has been duly authorized, executed and delivered by all
necessary corporate or limited liability company, as applicable, action on the
part of each Loan Party which is a party hereto and, if necessary, their
respective equity holders and is in full force and effect as of the date hereof,
as the case may be, and the agreements and obligations of each Loan Party, as
the case may be, contained herein and therein constitute legal, valid and
binding obligations of each Loan Party, enforceable against it in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors' rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;
(c)    the execution, delivery and performance of the Amendment (i) are all
within Parent's and each Borrower's corporate or limited liability company
powers, as applicable, and (ii) are not in contravention of law or the terms of
such Loan Party's certificate or articles of incorporation or formation, by
laws, operating agreement, or other organizational documentation, or any
indenture, agreement or undertaking to which such Loan Party is a party or by
which such Loan Party or its property are bound; and
(d)    all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct in all material respects as of such date.
4.    Conditions Precedent. The amendment contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:
(a)    Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by sole Lender, Parent and each Borrower;
(b)    Agent shall have received each of the documents listed on Exhibit A
hereto with respect to the joinder of [__________, a [Mississippi] _________]
("New Subsidiary") as a Loan Party; and
(c)    No Default or Event of Default shall exist or have occurred and be
continuing.
5.    Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and no Loan Party shall be entitled to any other or further amendment by
virtue of the provisions of this Amendment or with respect to the subject matter
of this Amendment. To the extent of conflict between the terms of this Amendment
and the



-2-

--------------------------------------------------------------------------------



other Loan Documents, the terms of this Amendment shall control. The Credit
Agreement and this Amendment shall be read and construed as one agreement.
6.    Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Illinois but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Illinois.
7.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
8.    Reaffirmation and Confirmation. Parent and each Borrower hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents to which it is a party represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan Document.
Parent and each Borrower hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by Parent and each Borrower in all respects.
9.    Entire Agreement. This Amendment represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
10.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.
11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the date and year
first above written.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as sole
Lender 

 
By:                                                                     
Name:                                                                
Title:                                                                 




Signature Page to Amendment No. 2 to Credit Agreement

--------------------------------------------------------------------------------




 
MGP INGREDIENTS, INC. 

 
By:                                                              
Name:                                                         
Title:                                                          
 
MGPI PIPELINE, INC.  

 
By:                                                             
Name:                                                         
Title:                                                          
 
MGPI PROCESSING, INC.  

 
By:                                                              
Name:                                                         
Title:                                                          
 
MGPI OF INDIANA, LLC 

 
By:                                                             
Name:                                                        
Title:                                                         


 
 
 
 




Signature Page to Amendment No. 2 to Credit Agreement

--------------------------------------------------------------------------------




Exhibit A




[Attach]


